Title: To Benjamin Franklin from Lamarque, Fabre, & Cie., 10 September 1781
From: Lamarque, Fabre & Cie.
To: Franklin, Benjamin


Monseigneur
Paris ce 10. Septembre. 1781.
Daprès les ordres réçus hier de Votre Excellence nous nous sommes rendus à L’hôtel de Mr Amelot qui l’attendra demain à Midy & nous la supplions d’avoir la bonté d’exposer à ce Ministre la triste position dans laquelle nous nous trouvons, que par les Traittes & billets de M Gillon elle a reconnu que La Province de La Caroline est garante, qu’il n’y avoit rien a perdre & que la somme qui nous est due par M Gillon & qui solderoit tout ce que nous devons, par le deffaut de rentrée nous force de recourir aux bontés du Roi pour obtenir un arrêt de surséance d’un an.
Par la requête & lexposé de notre situation remis chez Mr Amelot il est prouvé que ce que nous devons n’émane que de ce qui nous est du par M Gillon & qu’en sus notre actif se porte à 117000 l.t. en bonnes ou dettes douteuses.

Nous osons esperer, Monseigneur, des bontés de Votre Excellence qu’elle honorera de sa bienfaisance les créanciers de M Gillon & qu’elle voudra bien se rendre demain à Midy chez M Amelot qui l’attendra en étant prevenu.
Nous sommes avec respect, Monseigneur, Vos très humbles & très Obéissants Serviteur
Lamarque FABRE Rue st Bon
 
Notation: Lamarque Fabre sept 10. 1781
